Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for Foreign Priority under 35 U.S.C. 119. The certified copy of Japanese Application No. JP-2020-022678 filed on February 13, 2020, was received on February 22, 2021. 

Claim Interpretation
Claims 1-13 recite a “resource” or “resources” throughout. Specification Page 9 Line 29 – Page 10 Line 6 recites “A resource refers to the resource owned, rented, or managed by an organization or the like. Organizational resources include, for example, meeting rooms, equipment, apparatuses, people (groups), company cars, bicycles, parking lots and bicycle parking lots, free addresses, desks, booths, remote meeting systems, printing services, and mechanisms. The resources that are difficult to move are called equipment. In the present embodiment, for the sake of explanatory convenience, the term "meeting room" is used as an example of the resource. In addition, as examples of resources outside the organization, various electronic devices, parking lots, rental offices, rental studios, rental cycles, rental cars (sharing cars), accommodation facilities such as hotels, various facilities such as entertainment venues, rental lockers, and rental spaces can be included.” Therefore, the broadest reasonable interpretation of the term “resource” read in light of the specification includes at least a meeting room, the telecom equipment within that meeting room, or any combination thereof.

Claim Objections
The Claim 2 is objected to because of the following informalities:
Claim 2 recites “the first circuitry is configured to . . . permits the use of the resource reserved by the reservation information of the resource including the resource identification information [when the reservation information of the resource including the resource identification information includes the acquired user identification information]” at the end of Claim 2. The use of “permits,” in lieu of “permit,” in “the first circuitry is configured to . . . permits the use of” is a grammatical error.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
’081 Claims

1. A resource reservation system comprising:
(CLAIM 1)  A resource reservation system, comprising:
 
 an information processing apparatus including: first circuitry configured to manage use of resources; and 
(CLAIM 1) an information processing apparatus configured to manage reservation information of one or more resources . . . the information processing apparatus comprising first circuitry configured to generate . . . communication information necessary for obtaining the reservation information from the information processing apparatus (Claim 10) the information processing apparatus is a meeting management server configured to manage reservation information of the meeting room
 
a terminal device communicable with the information processing apparatus, the terminal device including second circuitry configured to:
(CLAIM 1) an information processing terminal configured to acquire the reservation information from the information processing apparatus . . .  the information processing terminal comprising second circuitry configured to receive the communication information generated by the first circuitry . . . wherein the information processing terminal is configured to acquire the reservation information from the information processing apparatus by using the communication information received by the second circuitry
 
 acquire resource identification information of each resource that is accessible; and 

 
requests the information processing apparatus to use the resource identified by the acquired resource identification information.  
(CLAIM 1) the first circuitry of the information processing apparatus is further configured to: accept a setting indicating a request for a management start of at least one resource of the one or more resources from the registration terminal; and permit transmission of the reservation information to the information processing terminal when the first circuitry of the information processing apparatus accepts the setting indicating the request for the management start of the at least one resource of the one or more resources. (CLAIM 7) the communication information provided by the first circuitry of the information processing apparatus includes at least one of address information of the information processing apparatus, authentication information for authenticating the information processing terminal by the information processing apparatus, identification information of the at least one resource, and a name of the at least one resource.
 


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”). Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Claims
’081 Claims

2. The resource reservation system of claim 1, wherein
 Discussed Above
 
the second circuitry is further configured to: 
 
 
acquire user identification information of an authenticated user; 
(CLAIM 4) the second circuitry of the information processing terminal is further configured to: authenticate a user
 
request the information processing apparatus for reservation information of the resource, using the acquired resource identification information, and 
(CLAIM 10) wherein the second circuitry of the information processing terminal is configured to cause the camera to capture the image code, which is displayed on the registration terminal, wherein the meeting room terminal is configured to capture the image code with the camera, decode the communication information necessary for obtaining the reservation information from the meeting management server based on the captured image code, and start sending an acquisition request for the reservation information to the meeting management server,
 
the first circuitry is configured to:
 
 
when the reservation information of the resource including the resource identification information includes the acquired user identification information, permits the use of the resource reserved by the reservation information of the resource including the resource identification information.  
(CLAIM 1) the first circuitry of the information processing apparatus is further configured to: accept a setting indicating a request for a management start of at least one resource of the one or more resources from the registration terminal; and permit transmission of the reservation information to the information processing terminal when the first circuitry of the information processing apparatus accepts the setting indicating the request for the management start of the at least one resource of the one or more resources.
 
3. The resource reservation system of claim 2, wherein 
 
 
the first circuitry is configured to: 
(CLAIM 1) the first circuitry of the information processing apparatus is further configured to: . . . permit transmission of the reservation information to the information processing terminal when the first circuitry of the information processing apparatus accepts the setting indicating the request for the management start of the at least one resource of the one or more resources.
 


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
’081 Claims

3. The resource reservation system of claim 2, wherein 
 Discussed Above
 
the first circuitry is configured to: 
(CLAIM 1) the first circuitry of the information processing apparatus is further configured to: . . . permit transmission of the reservation information to the information processing terminal when the first circuitry of the information processing apparatus accepts the setting indicating the request for the management start of the at least one resource of the one or more resources.
 
transmit the reservation information of the resource identified by the resource identification information to the terminal device; and 

 
the second circuitry is further configured to: 
 
 
display on a display, the reservation information received from the information processing apparatus; 
(Claim 2) the display configured to display the image code including the communication information generated by the first circuitry
 
display on the display, a button that instructs start of use together with the  reservation information; and 
(Claim 10) wherein the second web page displays, for each meeting room, a reception button for accepting the setting indicating the request for the management start of the meeting room,
 
in response to pressing of the button that instructs the start of use, request the information processing apparatus to use the resource.  
(Claim 10) wherein in response to receiving a press of the reception button and a start of the acquisition request for the reservation information by the meeting room terminal . . . the meeting management server is configured to start processing for transmitting the reservation information to the meeting room terminal
 


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
’081 Claims

4. The resource reservation system of claim 3, wherein when a reservation-making user of the reservation information and a user identified by the user identification information are the same and the reservation information includes a status that indicates use can be started, the second circuitry is configured to display on the display, the button that instructs the start of use together with the reservation information.
CLAIM 4) wherein the second circuitry of the information processing terminal is further configured to: authenticate a user; and receive the image code including the communication information from the registration terminal, when authentication of the user is successful. (CLAIM 10)  wherein the second web page displays, for each meeting room, a reception button for accepting the setting indicating the request for the management start of the meeting room, and wherein in response to receiving a press of the reception button and a start of the acquisition request for the reservation information by the meeting room terminal after capturing the image code, the meeting management server is configured to start processing for transmitting the reservation information to the meeting room terminal and cancel the reservation information when a use of the meeting room is not started for a predetermined time, as the management start.
 





Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
’081 Claims
Prior Art
5. The resource reservation system of claim 3, wherein when the first circuitry permits the use of the resource, the second circuitry is configured to display on the display a button to end the use of the resource together with the reservation information.  
CLAIM 4) wherein the second circuitry of the information processing terminal is further configured to: authenticate a user; and receive the image code including the communication information from the registration terminal, when authentication of the user is successful. (CLAIM 10)  wherein the second web page displays, for each meeting room, a reception button for accepting the setting indicating the request for the management start of the meeting room, and wherein in response to receiving a press of the reception button and a start of the acquisition request for the reservation information by the meeting room terminal after capturing the image code, the meeting management server is configured to start processing for transmitting the reservation information to the meeting room terminal and cancel the reservation information when a use of the meeting room is not started for a predetermined time, as the management start.
 



Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
’081 Claims

6. The resource reservation system of claim 3, wherein when the resource is not reserved when the second circuitry requests the information processing apparatus to use the resource, the second circuitry is configured to display on the display, a button that accepts reservation of the resource.  
(CLAIM 10)  wherein the second web page displays, for each meeting room, a reception button for accepting the setting indicating the request for the management start of the meeting room, and wherein in response to receiving a press of the reception button and a start of the acquisition request for the reservation information by the meeting room terminal after capturing the image code, the meeting management server is configured to start processing for transmitting the reservation information to the meeting room terminal and cancel the reservation information when a use of the meeting room is not started for a predetermined time, as the management start.
 


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 1,1315,081 (“’081”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
’081 Claims

12. A usage management method of managing usage of resources, the method comprising: 
(CLAIM 16) A terminal setting method performed by a resource reservation system comprising an information processing apparatus configured to manage reservation information of a resource and an information processing terminal configured to acquire the reservation information from the information processing apparatus,
 
acquiring resource identification information for each resource that is accessible; and
(CLAIM 16) acquiring, by the information processing terminal, the reservation information from the information processing apparatus using the communication information received by the second circuitry of the information processing terminal, (CLAIM 17) the information processing terminal is configured to acquire the reservation information using the received communication information,
 
 requesting an information processing apparatus that manages reservation of resource, to use the resource identified by the acquired resource identification information.  
(CLAIM 16) receiving, from a registration terminal, which is configured to receive a designation of the resource, a request for provision of the communication information of the resource . . . accepting, by the first circuitry of the information processing apparatus, a setting indicating a request for a management start of the resource from the registration terminal, permitting, by the first circuitry of the information processing apparatus, transmission of the reservation information to the information processing terminal based on the acceptance of the setting indicating the request for the management start of the resource
 


Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”) in view of US-20200302344-A1 ("Just”).
Instant Claims
’081 Claims
Prior Art
7. The resource reservation system of claim 3, 
Discussed Above
 
wherein the first circuitry is further configured to mask at least a part of the reservation information when none of a reservation-making user and a participant of the reservation information includes the user identified by the user identification information.  
 
Just teaches that “the first circuitry is further configured to mask at least a part of the reservation information when none of a reservation-making user and a participant of the reservation information includes the user identified by the user identification information” (Fig. 2 and ¶42 show that “The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Fig. 2 and ¶40 shows that “user’s personal calendar 228” is extracted from the “central calendar application.” Fig. 5 and ¶48 show that the displayed information, including “calendar panel 502,” is “specific for registered user 504.” Just teaches that only the user’s calendar is available in “member information 220” module and that the “room resource management module 250” can only access “meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Just teaches that calendar (i.e. reservation) information must be extracted from the central calendar. In this extraction, the system is only making certain information available. Therefore, the extraction of information is “mask[ing]” the information which is not extracted. Further, the result of the system taught in Just, is that the user only has access to either (1) the user’s calendar (i.e. information of meetings which the user could attend) and (2) the meetings calendar (i.e. information of rooms available and booked). Fig. 1A and 9A show that before the user’s identity is verified, the room identification (i.e. room number) and status (i.e. booked or open) is the only reservation information displayed. Fig. 5 and 8B show that only “join”-able meetings (i.e. meetings where the identified user is a participant) are displayed.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ’081 with Just because Just teaches that native control, which could utilize pop-ups, at the meeting room door (¶46 and Fig. 1A) better serves a more flexible user experience by enabling the user to ‘accept’ a meeting immediately before joining it (¶¶23-26). Thus, combining ’081 with Just furthers the interest taught in Just, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”) in view of US-20200302344-A1 ("Just”).
Instant Claims
’081 Claims
Prior Art
8. The resource reservation system of claim 7, 
 
 
wherein when none of the reservation-making user and the participant of the reservation information includes the user identified by the user identification information, the first circuitry is configured to mask at least one of a meeting name, the reservation-making user, and the participant of the reservation information.  
 
Just further teaches that “when none of the reservation-making user and the participant of the reservation information includes the user identified by the user identification information, the first circuitry is configured to mask at least one of a meeting name, the reservation-making user, and the participant of the reservation information” (Because the reservation making user can be a participant, Fig. 5 and 8B and ¶49 show that the user’s calendar includes the “meeting name, the reservation-making user, and the participant.” Because the “meeting name, the reservation-making user, and the participant” are only shown for the user’s calendar, Just teaches to “mask” that information from other users. As Discussed regarding Claim 7, Just teaches the filtering of information from a central calendar to be sent to the user terminal.).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ’081 with Just because Just teaches that native control, which could utilize pop-ups, at the meeting room door (¶46 and Fig. 1A) better serves a more flexible user experience by enabling the user to ‘accept’ a meeting immediately before joining it (¶¶23-26). Thus, combining ’081 with Just furthers the interest taught in Just, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”) in view of US-20200302344-A1 ("Just”).
Instant Claims
’081 Claims
Prior Art
9. The resource reservation system of claim 3, 
Discussed Above
 
wherein the first circuitry is further configured to:
Discussed Above
 
 identify the resource reserved in past reservation information that includes the user identification information in one of a reservation-making user and a participant; and 
 
Just teaches “identify the resource reserved in past reservation information that includes the user identification information in one of a reservation-making user and a participant” (¶41 shows that user’s preferences and settings and “user’s previous use history” (i.e. “previous usage history of room or device resources”) can be “stored in the user’s account.” ¶26 shows “ In some cases, the auto-connect settings or configuration may be adjusted for each conference event that occurs via reference to a user's previous connection settings and/or express preferences.”). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ’081 with Just because Just teaches that using user preferences, like those based on user histories shown in ¶41, provide convenience to the users (¶26). Thus, combining ’081 with Just furthers the interest taught in Just, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

transmit first reservation information of the resource and second reservation information of the resource identified by the resource identification information to the terminal device; and 
 
Just teaches “transmit first reservation information of the resource and second reservation information of the resource identified by the resource identification information to the terminal device” (Fig. 2 and ¶42 show that “The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Fig. 2 and ¶40 shows that “user’s personal calendar 228” is extracted from the “central calendar application.” Fig. 5 and ¶48 show that the displayed information, including “calendar panel 502,” is “specific for registered user 504.” Just teaches that only the user’s calendar is available in “member information 220” module and that the “room resource management module 250” can only access “meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Just teaches that the user only has access to either (1) the user’s calendar (i.e. information of meetings which the user could attend) and (2) the meetings calendar (i.e. information of rooms available and booked).).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ’081 with Just because Just teaches that native control, at the meeting room door (¶46 and Fig. 1A) better serves a more flexible user experience by enabling the user to ‘accept’ a meeting immediately before joining it (¶¶23-26). Thus, combining ’081 with Just furthers the interest taught in Just, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
the second circuitry is further configured to switch display of the first reservation information and the second reservation information according to an operation of the user.  
 
Just teaches “the second circuitry is further configured to switch display of the first reservation information and the second reservation information according to an operation of the user” (Fig. 5 and 8B and ¶49 shows the displaying of reservation information for multiple meetings. Just further teaches that the displayed status can switch between “open” and “booked” in Fig. 1A and 9A.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ’081 with Just because Just teaches that native control, which could utilize pop-ups, at the meeting room door (¶46 and Fig. 1A) better serves a more flexible user experience by enabling the user to ‘accept’ a meeting immediately before joining it (¶¶23-26). Thus, combining ’081 with Just furthers the interest taught in Just, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”) in view of US-20200302344-A1 ("Just”).
Instant Claims
’081 Claims
Prior Art
10. The resource reservation system of claim 9, wherein the second circuitry is further configured to:
Discussed Above
 
display on the display a button that accepts a new reservation together with the reservation information; and 
(Claim 10)  wherein the second web page displays, for each meeting room, a reception button for accepting the setting indicating the request for the management start of the meeting room, and wherein in response to receiving a press of the reception button and a start of the acquisition request for the reservation information by the meeting room terminal after capturing the image code, the meeting management server is configured to start processing for transmitting the reservation information to the meeting room terminal and cancel the reservation information when a use of the meeting room is not started for a predetermined time, as the management start.
 


Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, and 10 of U.S. Patent No. 1,1315,081 (“’081”) in view of US-20150058425-A1 (“Nathan”) and US-20150186850-A1 (“Ramji”).
Instant Claims
’081 Claims
Prior Art
11. The resource reservation system of claim 9,
Discussed Above

wherein the second circuitry is further configured to when an input field for resource name is selected, display on the display, the resource reserved by the past reservation information including the user identification information in one of the reservation- making user and the participant in a selectable manner.  
 
Nathan teaches that “the second circuitry is further configured to when an input field for resource name is selected [or will be selected], display on the display, the resource reserved by the past reservation information including the user identification information in one of the reservation-making user and the participant in a selectable manner [in order to select participants]” (Fig. 2 and ¶210 shows a Step 204 that includes receiving meeting title. Fig. 2 and ¶58 shows a Step 210 that suggests content of meeting based on “usage history 122 (e.g., associated with the user) [and] usage patterns 126 (e.g., associated with the user).” Fig. 2 and ¶60 shows a Step 214 that includes suggesting meeting participants based on “usage history 122[ and] usage patterns 126.” ¶53 shows that steps of Fig. 2 may be done in any order. Although Nathan teaches that the name and location suggestion and selection (i.e. “resource name”) could occur before the participants suggestion and selection, Nathan does not explicitly require that resource name must precede the displaying of historical participants.).  Nathan does not teach that “the second circuitry is further configured to when [and only when a resource] is selected, display on the display, [an interface to select participants].”  Ramji teaches that “the second circuitry is further configured to when [and only when a resource] is selected, display on the display, [an interface to select participants]” (Fig. 3 and ¶¶42-46 show that the location of the meeting precedes the creation and defining of participants.).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nathan with’081 because Nathan teaches that providing users with suggested meeting features enhances the users ability to manage meetings (¶¶19-26). Thus, combining Nathan with ’081 furthers the interest taught in Nathan, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramji with ’081 and Nathan because Ramji teaches that providing potential participants with time and location of potential meeting enables participants to respond with their availability or alternatives (Fig. 3 and ¶¶45-52). Thus, combining Ramji with’081 and Nathan furthers the interest taught in Ramji, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 1,1315,081 (“’081”) in view of US-20200302344-A1 ("Just”).
Instant Claims
’081 Claims
Prior Art
13. A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, causes the processors to perform a usage management method comprising: 
(CLAIM 1)  A resource reservation system, comprising:
Just Paragraph 77. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ’081 with Just because Just teaches that these components enable running a server (¶77) which provides an enhanced user experience (¶¶23-26). Thus, combining ’081 with Just furthers the interest taught in Just, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
acquiring resource identification information for each resource that is accessible; and 
(CLAIM 1) an information processing apparatus configured to manage reservation information of one or more resources . . . the information processing apparatus comprising first circuitry configured to generate . . . communication information necessary for obtaining the reservation information from the information processing apparatus (Claim 10) the information processing apparatus is a meeting management server configured to manage reservation information of the meeting room
 
requesting an information processing apparatus that manages reservation of resource, to use the resource identified by the acquired resource identification information.
(CLAIM 1) an information processing terminal configured to acquire the reservation information from the information processing apparatus . . .  the information processing terminal comprising second circuitry configured to receive the communication information generated by the first circuitry . . . wherein the information processing terminal is configured to acquire the reservation information from the information processing apparatus by using the communication information received by the second circuitry
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-11 recite a system (i.e. a machine or manufacture), Claim 12 recites a method (i.e. a process), and Claim 13 recites a non-transitory recording medium (i.e. a machine or manufacture). Thus, each claim of Claims 1-13, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1-13 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Independent Claims 1 and 12-13 recites the abstract idea of a method to:
“manage use of resources” in Claim 1,
“acquiring resource identification information for each resource that is accessible” in Claims 1 and 12-13, and
“requesting . . . to use the resource identified by the acquired resource identification information” in Claims 1 and 12-13.
These elements and limitations, under the broadest reasonable interpretation, covers (1) managing resources (i.e. meeting room reservations), (2) acquiring identification information for each resource, (3) requesting to use the resource, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. managing allocation of a resource amongst people and requesting and acquiring information), which is a method of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “resource reservation system,” “information processing apparatus,” “first circuitry,” “terminal device,” and second circuitry of Claim 1; “information processing apparatus” of Claim 12; and “non-transitory recording medium” and “processors” of Claim 13) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” but for the recitation of generic computer components, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claims 1 and 12-13 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because  the (1) “resource reservation system,” “information processing apparatus,” “first circuitry,” “terminal device,” and second circuitry of Claim 1, (2) “information processing apparatus” of Claim 12, and (3) “non-transitory recording medium” and “processors” of Claim 13 merely describe the use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f). The further limitations of the generic computer components (1) being configured to perform operation in Claims 1 and 12, (2) being communicable between devices in Claim 1, and (3) “storing a plurality of instructions which, when executed by one or more processors, causes the processors to perform a usage management method” in Claim 13, are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the (1) “resource reservation system,” “information processing apparatus,” “first circuitry,” “terminal device,” and second circuitry of Claim 1, (2) “information processing apparatus” of Claim 12, and (3) “non-transitory recording medium” and “processors” of Claim 13 amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-11 recite the abstract idea to: 
“acquire user identification information of an authenticated user” in Claim 2,
“request . . . reservation information of the resource, using the acquired resource identification information” in Claim 2,
“when the reservation information of the resource including the resource identification information includes the acquired user identification information, permits the use of the resource reserved by the reservation information of the resource including the resource identification information” in Claim 2,
“transmit the reservation information of the resource identified by the resource identification information” in Claim 3,
“display . . .  the reservation information received” in Claim 3,
“display [an option] that instructs start of use together with the reservation information” in Claim 3
“in response to [choosing the option] that instructs the start of use, request . . . to use the resource” in Claim 3,
“when a reservation-making user of the reservation information and a user identified by the user identification information are the same and the reservation information includes a status that indicates use can be started . . . display [the option] that instructs the start of use together with the reservation information” in Claim 4,
“when the first circuitry permits the use of the resource, . . . display [the option] to end the use of the resource together with the reservation information” in Claim 5,
“when the resource is not reserved when . . . requests . . . to use the resource [have been made] . . . display [an option] that accepts reservation of the resource” in Claim 6
“mask at least a part of the reservation information when none of a reservation-making user and a participant of the reservation information includes the user identified by the user identification information” in  Claim 7,
“when none of the reservation-making user and the participant of the reservation information includes the user identified by the user identification information . . . mask at least one of a meeting name, the reservation-making user, and the participant of the reservation information” in Claim 8,
“identify the resource reserved in past reservation information that includes the user identification information in one of a reservation-making user and a participant” in Claim 9,
“transmit first reservation information of the resource and second reservation information of the resource identified by the resource identification information” in Claim 9,
“switch display of the first reservation information and the second reservation information according to an operation of the user” in Claim 9,
“accepts a new reservation together with the reservation information” in Claim 10,
“in response to [selecting an option], display . . . an input field for a resource name and an input field for a time slot” in Claim 10,
“when an input field for resource name is selected, display . . . , the resource reserved by the past reservation information including the user identification information in one of the reservation-making user and the participant in a selectable manner” in Claim 11.
Dependent Claims 2-11, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 2-11 fail to establish claims that are not directed to an abstract idea because the further limitations (1) communicate certain information, (2) display certain information, and (3) provide users certain options regarding a reservation. The further elements of Claims 2-11 (i.e. the “display” and “button”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware. The organization of the elements and limitations of Claims 2-11 fail to integrate an abstract idea into a practical application just as discussed above for Claims 1 and 12-13. Additionally, performing the abstract ideas of Claims 1 and 12-13 as recited in each of the elements and limitations of Claims 2-11, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claims 1 and 12-13. Therefore, Claims 2-11 amount to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-11 fail to establish that the claims provide an inventive concept, just as in Claims 1 and 12-13. Therefore, Claims 2-11 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102 as being anticipated by US-20200302344-A1 ("Just”).
Regarding Claim 1, Just teaches “A resource reservation system” (Abstract, ¶4, and Fig. 2, 13, and 14. Fig. 2 and ¶36 show “ a room reservation and expedited connection system (“system”) 200.” ¶36 shows “In different implementations, the system 200 can be configured to transmit and receive information to/from various computing devices.”) comprising: 
“an information processing apparatus including: first circuitry configured to manage use of resources” (¶¶37-38 shows “organization database 212” and “organization's authentication data or user credentials 214.” ¶47 shows “In different implementations, the user input shown in FIG. 4 can serve as a triggering event in which the second system 450 automatically initiates a search through a database (such as an organization directory or other membership or account listing) to determine whether the information or code transmitted by the input corresponds to a user account or other type of user identity (see FIG. 2).” ¶40 shows “a user calendar updater 224” can pull information from “a central calendar application used by the organization”. ¶42 shows “The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” See also ¶31 showing definition of “application.” ¶25 shows “For example, the option to reserve a room or space and be automatically connected to a meeting can be presented to a user as he or she accesses the meeting room information terminal, the meeting room device(s), as well as via a more generalized room scheduling system and network that can identify available rooms across the organization or site.” Therefore, Just teaches a database of user identity information and a database of a central calendar as part of the system. ¶83 shows “In some implementations, various features described in FIGS. 1-12 are implemented in respective modules, which may also be referred to as, and/or include, logic, components, units, and/or mechanisms. Modules may constitute either software modules (for example, code embodied on a machine-readable medium) or hardware modules.” ¶84 shows “ It will be appreciated that the decision to implement a hardware module mechanically, in dedicated and permanently configured circuitry, or in temporarily configured circuitry (for example, configured by software) may be driven by cost, time, support, and engineering considerations.” See also Fig. 13-14 and ¶¶85-87. Fig. 13 and ¶91 shows “database libraries.” ¶93 show “The applications 1320 may use functions available via OS 1314, libraries 1316, frameworks 1318, and presentation layer 1344 to create user interfaces to interact with users.” ¶88 shows that software must be run on hardware. Therefore, Just teaches that the operations of user database and central calendar could utilize a single database, which could utilize a single circuitry.); and 
“a terminal device communicable with the information processing apparatus, the terminal device including second circuitry” (Fig. 1A and ¶32 show a first interface 106 and first device 104. ¶86 shows that hardware is “communicatively coupled.” ¶57 show “the log-in device can be disposed outside of the meeting room.”) configured to:
“acquire resource identification information of each resource that is accessible; and requests the information processing apparatus to use the resource identified by the acquired resource identification information” (¶42 shows “the system 200 is configured to help assign or reserve work spaces for the user via a room resource management module 250. The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration. This information can also be used to guide a user to a specific meeting room and/or allow the user to override previously submitted reservation(s) under certain conditions (see an override module 252). If a scheduling conflict manager 256 detects an overlap in the use of a room during the time selected by the user (i.e., a previous reservation for the room is identified), the override module 252 can in some cases be used to allow the current user to supersede and/or disregard the previous booking, as will be discussed below with reference to FIGS. 9A-9C.” ¶67 shows “Once the user selects their desired room, the room may become automatically booked for the duration of the user's selected or soonest upcoming meeting.” ¶66 shows “ a user may select a first option 1180 to “Show me additional rooms available in this building” and a second option 1182 to “Show me rooms in other buildings.” See also Fig. 11B ¶¶66-67. Therefore, Just teaches that user may look at available rooms, which is extracted from the central calendar, and then request a reservation of one of those rooms.).
Regarding Claim 2, Just teaches “The resource reservation system of claim 1,” as discussed above. Just further teaches that:
 the second circuitry is further configured to:
“acquire user identification information of an authenticated user” (¶37 and Fig. 2 show an “identity verification module 210” that receives user input 202 used to authenticate the user’s identity. Fig. 12 and ¶68 shows “a first step 1210 includes receiving, from a first user, a request for authenticating a first user identity based (at least) on a first authentication input.” ¶71 shows “the request for authenticating a first user identity is received via a public kiosk that is located outside of the first resource space.”); 
“request the information processing apparatus for reservation information of the resource, using the acquired resource identification information” (¶42 shows “the system 200 is configured to help assign or reserve work spaces for the user via a room resource management module 250. The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration. This information can also be used to guide a user to a specific meeting room and/or allow the user to override previously submitted reservation(s) under certain conditions (see an override module 252). If a scheduling conflict manager 256 detects an overlap in the use of a room during the time selected by the user (i.e., a previous reservation for the room is identified), the override module 252 can in some cases be used to allow the current user to supersede and/or disregard the previous booking, as will be discussed below with reference to FIGS. 9A-9C.” ¶67 shows “Once the user selects their desired room, the room may become automatically booked for the duration of the user's selected or soonest upcoming meeting.” ¶66 shows “ a user may select a first option 1180 to “Show me additional rooms available in this building” and a second option 1182 to “Show me rooms in other buildings.” See also Fig. 11B and ¶¶66-67. Therefore, Just teaches that user may look at available rooms, which is extracted from the central calendar, and then request a reservation of one of those rooms.), and 
the first circuitry is configured to:
“when the reservation information of the resource including the resource identification information includes the acquired user identification information, permits the use of the resource reserved by the reservation information of the resource including the resource identification information” (¶40 shows “a central calendar application used by the organization” that contains “the most recent or up-to-date view of [each] user's upcoming (or in progress) events.” See also ¶27 showing definition of “meeting.” ¶42 shows “The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Fig. 2 and ¶42 show a “scheduling conflict manager 256” which detects if the room has already been reserved based on the calendar information. Therefore, Just “permits” and prohibits access to the room based on the central calendar application. Fig. 2, ¶38, and ¶42 show that before given access to a room or the ability to make a reservation, the user’s identity is verified and the room is identified.).
Regarding Claim 3, Just teaches “The resource reservation system of claim 2,” as discussed above. Just further teaches that:
the first circuitry is configured to: 
“transmit the reservation information of the resource identified by the resource identification information to the terminal device” (¶40 shows “a central calendar application used by the organization” that contains “the most recent or up-to-date view of [each] user's upcoming (or in progress) events.” See also ¶27 showing definition of “meeting.” ¶42 shows “The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Fig. 2 and ¶42 show a “scheduling conflict manager 256” which detects if the room has already been reserved based on the calendar information.); and 
the second circuitry is further configured to: 
“display on a display, the reservation information received from the information processing apparatus” (Fig. 1A and ¶32 shows “first device 104” displaying, via “first interface 106,” reservation information (i.e. “OPEN ROOM 521”).); 
“display on the display, a button that instructs start of use together with the reservation information” (Fig. 1A and ¶32 shows “first device 104” displaying, via “first interface 106,” a button. Fig. 3B and ¶¶45-46, show that the button can be the means for “native control,” which is the mechanism for communicating content between the application and its user. See also ¶65. Fig. 5, 8B, 9A, 9B, 9C, 11A, and 11B show additional examples of a displayed button.); and 
“in response to pressing of the button that instructs the start of use, request the information processing apparatus to use the resource” (Fig. 3B and ¶47 shows that a verified user can make an instant reservation. Fig. 5 and ¶¶48-51 show that a user can join the selected meeting. Fig. 8A-9C and ¶¶57-61 show further examples of initiating a meeting by pressing the button. Because Fig. 2, ¶42, and ¶47 show that a central calendar is checked to determine if a room is available from another user’s prior reservation or current use, the initiation of a reservation includes a request to update the central calendar. ¶60 shows that “real-time usage of a resource can be ascertained and used to automatically update the booking system.” ¶67 shows that the display is updated to reflect the new reservation.).
Regarding Claim 4, Just teaches “The resource reservation system of claim 3,” as discussed above. Just further teaches that “when a reservation-making user of the reservation information and a user identified by the user identification information are the same and the reservation information includes a status that indicates use can be started, the second circuitry is configured to display on the display, the button that instructs the start of use together with the reservation information” (Fig. 2 and ¶37 show “in order to enable access to a user's personal calendar or scheduled meetings, the system 200 must, as a preliminary matter, determine the identity of the user.” ¶40 shows “Once the user's identification has been determined and authenticated, the system 200 can access the identified member (user) information 220, and ‘look up’ or search through [databases] to identify any scheduled or tentative meeting events for which the current user may possibly be attending.” See also Fig. 12. ¶45 shows that “actuatable option 338” (i.e. button) is used to access other option or settings. Fig. 8B and ¶58 shows the user interface enables a user to join a meeting by pressing a button. Fig. 12 and ¶68 show that “In a fifth step 1250, the method involves offering the first user, by reference to a resource management system, access to a first resource space for use during the first scheduled event, the first resource space including a first telecommunications device.”).
Regarding Claim 5, Just teaches “The resource reservation system of claim 3,” as discussed above. Just further teaches that “when the first circuitry permits the use of the resource” (Depended upon Claim 2 states that “when the reservation information of the resource including the resource identification information includes the acquired user identification information, permits the use of the resource reserved by the reservation information of the resource including the resource identification information.” Therefore, the first circuitry “permits” the “use” of the resource when “the reservation information of the resource . . . includes the acquired user identification information.”), “the second circuitry is configured to display on the display a button to end the use of the resource together with the reservation information” (Fig. 9C and ¶59 show that a button (i.e. “selectable option 926”) is displayed which ends the reservation. ¶59 further shows “Thus, in different implementations, the system may allow users who wish to engage in impromptu or ‘walk-up’ room use to override previous room reservations in cases where no use of the room is actually occurring during the reservation period.” This ending of the reservation can occur upon a second user noticing that the room is vacant, which could occur if the reserved meeting ended early. Because no physical device which controls access, or determines “use,” the broadest reasonable interpretation of the “use of the resource” includes the reservation (i.e. a time of the resource being in “use” is equivalent to that time being reserved). Therefore, claim language regarding the “end [of] the use” includes ending the reservation. ¶60 shows that a meeting “ends based on a default time period, pre-set time slots, and a start time of a next scheduled meeting within the meeting space.” ¶60 further shows that a occupancy sensor “may delete or extend the meeting room reservation based on whether activity within the meeting space is detected throughout and upon the expiration of the first time period.”).
Regarding Claim 6, Just teaches “The resource reservation system of claim 3,” as discussed above. Just further teaches that “when the resource is not reserved when the second circuitry requests the information processing apparatus to use the resource, the second circuitry is configured to display on the display, a button that accepts reservation of the resource” (Fig. 3B and ¶45 show that when a room is available “device 340” with “display panel 344” that displays an “actuatable option 338.” See also ¶46. ¶47 shows that the user may make an “impromptu” room booking for the available time.).
Regarding Claim 7, Just teaches “The resource reservation system of claim 3,” as discussed above. Just further teaches that “the first circuitry is further configured to mask at least a part of the reservation information when none of a reservation-making user and a participant of the reservation information includes the user identified by the user identification information” (Fig. 2 and ¶42 show that “The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Fig. 2 and ¶40 shows that “user’s personal calendar 228” is extracted from the “central calendar application.” Fig. 5 and ¶48 show that the displayed information, including “calendar panel 502,” is “specific for registered user 504.” Just teaches that only the user’s calendar is available in “member information 220” module and that the “room resource management module 250” can only access “meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Just teaches that calendar (i.e. reservation) information must be extracted from the central calendar. In this extraction, the system is only making certain information available. Therefore, the extraction of information is “mask[ing]” the information which is not extracted. Further, the result of the system taught in Just, is that the user only has access to either (1) the user’s calendar (i.e. information of meetings which the user could attend) and (2) the meetings calendar (i.e. information of rooms available and booked). Fig. 1A and 9A show that before the user’s identity is verified, the room identification (i.e. room number) and status (i.e. booked or open) is the only reservation information displayed. Fig. 5 and 8B show that only “join”-able meetings (i.e. meetings where the identified user is a participant) are displayed.).
Regarding Claim 8, Just teaches “The resource reservation system of claim 7,” as discussed above. Just further teaches that “when none of the reservation-making user and the participant of the reservation information includes the user identified by the user identification information, the first circuitry is configured to mask at least one of a meeting name, the reservation-making user, and the participant of the reservation information” (Because the reservation making user can be a participant, Fig. 5 and 8B and ¶49 show that the user’s calendar includes the “meeting name, the reservation-making user, and the participant.” Because the “meeting name, the reservation-making user, and the participant” are only shown for the user’s calendar, Just teaches to “mask” that information from other users. As Discussed regarding Claim 7, Just teaches the filtering of information from a central calendar to be sent to the user terminal.).
Regarding Claim 9, Just teaches “The resource reservation system of claim 3,” as discussed above. Just further teaches that “the first circuitry is further configured to:”
“identify the resource reserved in past reservation information that includes the user identification information in one of a reservation-making user and a participant” (¶41 shows that user’s preferences and settings and “user’s previous use history” (i.e. “previous usage history of room or device resources”) can be “stored in the user’s account.” ¶26 shows “ In some cases, the auto-connect settings or configuration may be adjusted for each conference event that occurs via reference to a user's previous connection settings and/or express preferences.”); and 
“transmit first reservation information of the resource and second reservation information of the resource identified by the resource identification information to the terminal device” (Fig. 2 and ¶42 show that “The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Fig. 2 and ¶40 shows that “user’s personal calendar 228” is extracted from the “central calendar application.” Fig. 5 and ¶48 show that the displayed information, including “calendar panel 502,” is “specific for registered user 504.” Just teaches that only the user’s calendar is available in “member information 220” module and that the “room resource management module 250” can only access “meeting rooms calendar 254, which indicates whether a specific room is available and for what duration.” Just teaches that the user only has access to either (1) the user’s calendar (i.e. information of meetings which the user could attend) and (2) the meetings calendar (i.e. information of rooms available and booked).); and
“the second circuitry is further configured to switch display of the first reservation information and the second reservation information according to an operation of the user” (Fig. 5 and 8B and ¶49 shows the displaying of reservation information for multiple meetings. Just further teaches that the displayed status can switch between “open” and “booked” in Fig. 1A and 9A.).
Regarding Claim 10, Just teaches “The resource reservation system of claim 9,” as discussed above. Just further teaches that “the second circuitry is further configured to: display on the display a button that accepts a new reservation together with the reservation information; and in response to pressing of the button, display on the display an input field for a resource name and an input field for a time slot” (¶49 shows In FIG. 5, the indicators include a title or name 540 of the event, as well as its scheduled time 542, and accompanying information such as expected participants 552, a meeting status 544, a current time 554 for the time zone in which this meeting was scheduled. In some cases, there may be meeting materials that have been made available that can be viewed by selecting an attachment link (“Budget_Q4_2017”) 546. Fig. 3B and ¶45 shows that “display panel 344” “offers a native control,” which includes “actuatable option 338” (i.e. a button) that is used “to view additional information or access other options or settings.” ¶46 shows “As a general matter, a “native control” refers to a mechanism for communicating content through a client application to an application user. For example, native controls may include pop-up windows that may be presented to a user as software application user interfaces (UIs), interactive buttons, or other objects that may be shown to a user through native application UIs, as well as mechanisms that are native to a particular application for presenting associated content with those native controls. In different implementations, a native control can include any other type of user interface such as a dialog box, notification, alert, reminder, email, instant message, or other application communication or presentation means.” The common understanding definition of a “dialog box” includes a graphic user interface that displays additional information and asks a user for input. ¶43 and ¶67 show that users create reservations. Because Fig. 5 and ¶49 show that reservation information includes resource name and time slot, the “dialog box” used by a user to create that reservation would require that input.”).
Regarding Claims 12-13, Claims 12-13 are rejected for substantially the same reasons addressed in the rejection of Claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200302344-A1 (“Just”) in view of US-20150058425-A1 (“Nathan”) and US-20150186850-A1 (“Ramji”). 
Just teaches “The resource reservation system of claim 9,” as discussed above.
Just does not teach that “the second circuitry is further configured to when an input field for resource name is selected, display on the display, the resource reserved by the past reservation information including the user identification information in one of the reservation-making user and the participant in a selectable manner.  
Nathan teaches that “the second circuitry is further configured to when an input field for resource name is selected [or will be selected], display on the display, the resource reserved by the past reservation information including the user identification information in one of the reservation-making user and the participant in a selectable manner [in order to select participants]” (Fig. 2 and ¶210 shows a Step 204 that includes receiving meeting title. Fig. 2 and ¶58 shows a Step 210 that suggests content of meeting based on “usage history 122 (e.g., associated with the user) [and] usage patterns 126 (e.g., associated with the user).” Fig. 2 and ¶60 shows a Step 214 that includes suggesting meeting participants based on “usage history 122[ and] usage patterns 126.” ¶53 shows that steps of Fig. 2 may be done in any order. Although Nathan teaches that the name and location suggestion and selection (i.e. “resource name”) could occur before the participants suggestion and selection, Nathan does not explicitly require that resource name must precede the displaying of historical participants.).  
Nathan does not teach that “the second circuitry is further configured to when [and only when a resource] is selected, display on the display, [an interface to select participants].”  
Ramji teaches that “the second circuitry is further configured to when [and only when a resource] is selected, display on the display, [an interface to select participants]” (Fig. 3 and ¶¶42-46 show that the location of the meeting precedes the creation and defining of participants.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nathan with Just because Nathan teaches that providing users with suggested meeting features enhances the users ability to manage meetings (¶¶19-26). Further, Just has incorporated Nathan by reference in its entirety (¶¶81-82). Thus, combining Nathan with Just furthers the interest taught in Nathan, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramji with Just and Nathan because Ramji teaches that providing potential participants with time and location of potential meeting enables participants to respond with their availability or alternatives (Fig. 3 and ¶¶45-52). Further, Just has incorporated Ramji by reference in its entirety (¶¶81-82). Thus, combining Ramji with Just and Nathan furthers the interest taught in Ramji, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20170357917-A1 (“Holmes”) shows an electronic device which can schedule meetings and provide access to calendar applications.
The following prior art are integrated by reference into US-20200302344-A1 (“Just”):
U.S. Patent Publication Number 2009/0319916 to Gudipaty et al., published Dec. 24, 2009 and entitled “Techniques to auto-attend multimedia conference events,”; 
U.S. Patent Publication Number 2012/0275349 to Boyer et al., published Nov. 1, 2012 and entitled “Conference call monitoring with automatic reconnect”;
U.S. Patent Publication Number 2017/0302718 to Ananthanarayanan et al., published Oct. 19, 2017 and entitled “Dynamic recording of online conference”; 
U.S. Patent Publication Number 2013/0144603 to Lord et al., published Jun. 6, 2013 and entitled “Enhanced voice conferencing with history”; 
U.S. Patent Publication Number 2011/0267419 to Quinn et al., published Nov. 3, 2011 and entitled “Accelerated instant replay for co-present and distributed meetings”; 
U.S. Patent Publication Number 2011/0249954 to Meek et al., published Oct. 13, 2011 and entitled “Capturing presentations in online conferences”; 
U.S. Patent Publication Number 2014/0362979 to Kaplan et al., published Dec. 11, 2014 and entitled “Catching up with an ongoing conference call”; 
U.S. Patent Publication Number 2010/0246448 to Krantz et al., published Sep. 30, 2010 and entitled “Automatic utilization of resources in a realtime conference”; 
U.S. Patent Publication Number 20120297229 to Desai et al., published on Nov. 22, 2012 and entitled “Auto-connect in a peer-to-peer network”; 
U.S. Patent Publication Number 2016/0373490 to Sedar et al., published on Dec. 22, 2016 and entitled “Automatic equipment configuration for meetings”; 
U.S. Patent Publication Number 2006/0047545 to Kumar et al., published on Mar. 2, 2006, and entitled “RFID server internals design”; 
U.S. Patent Publication Number 2011/0227704 to Padmanabhan et al., published on Sep. 22, 2011 and entitled “Rfid-based enterprise intelligence”; 
U.S. Patent Publication Number 2010/0030695 to Chen et al., published on Feb. 4, 2010 and entitled “Mobile device security using wearable security tokens”; and 
U.S. Patent Publication Number 2013/0251216 to Smowton et al., published on Sep. 26, 2013 and entitled “Personal Identification Combining Proximity Sensing with Biometrics”;
U.S. Patent Publication Number 2018/0253666 to Fix, published Sep. 6, 2018 and entitled “Automatic reservation of meeting space through communal meeting device”; 
U.S. Patent Publication Number 2016/0180259 to Marianko et al., published Jun. 23, 2016 and entitled “Real-time Automatic Meeting Room Reservation Based on the Number of Actual Participants”; 
U.S. Patent Publication Number 2015/0186850 to Ramji, published Jul. 2, 2015 and entitled “Smart Meeting Creation and Management”; 
U.S. Patent Publication Number 2009/0299807 to Schiller et al., published on Dec. 3, 2009 and entitled “Scheduling opportunity previewer”; 
U.S. Patent Publication Number 2017/0308866 to Dotan-Cohen et al., published on Oct. 26, 2017 and entitled “Meeting Scheduling Resource Efficiency”; 
U.S. Pat. No. 7,707,256 to Rollin et al., issued on Apr. 27, 2010 and entitled “Suggesting meeting locations for conducting meetings”; 
U.S. Pat. No. 9,578,461 to Benzatti et al., issued on Feb. 21, 2017 and entitled “Location context, supplemental information, and suggestions for meeting locations”; 
U.S. Pat. No. 9,760,870 to Nortan et al., issued on Sep. 12, 2017 and entitled “Systems and methods for scheduling events”; 
U.S. Patent Publication Number 2015/0058425 to Nathan et al., published on Feb. 26, 2015 and entitled “Smart meeting service”; 
U.S. Patent Publication Number 2008/0133282 to Landar et al., published on Jun. 5, 2008 and entitled “Meeting resource scheduling based upon attendance participation types”; 
U.S. Patent Publication Number 2012/0078676 to Adams et al., published on Mar. 29, 2012 and entitled “Meeting room scheduling system including room occupancy sensor and related methods”; 
U.S. Pat. No. 8,041,586 to Jethani et al., issued on Oct. 18, 2011 and entitled “Shared space availability by dynamically responding to user utilization behavior of saved space”; 
U.S. Pat. No. 7,693,736 to Chu et al., issued on Apr. 6, 2010 and entitled “Recurring meeting schedule wizard”; and
U.S. Pat. No. 9,626,660 to Bathiya et al., issued on Apr. 18, 2017 and entitled “Conflict management in scheduling meetings”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628